t c memo united_states tax_court primco management company alfred dreyfus goldman revocable_living_trust alfred d goldman fiduciary tax_matters_person petitioner commissioner of internal revenue respondent v docket no filed date clarke lewis randall for petitioner william a heard iii for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner's motion to dismiss for lack of jurisdiction the issue to be decided is whether an s_corporation whose sole shareholders are two grantor trusts constitutes a small_s_corporation within the meaning of sec_301_6241-1t c temporary proced admin regs fed reg date that is excluded from the unified s_corporation audit and litigation procedures prescribed by sec_6241 through background on date respondent issued a notice of final s_corporation administrative adjustment fsaa to the tax_matters_person tmp of primco management company primco determining adjustments to primco's tax returns for and on date julian p kornfeld esq filed a petition_for_readjustment on behalf of primco contesting the above-described notice the petition includes allegations that primco is a small_s_corporation that is not subject_to the unified s_corporation audit and litigation procedures respondent filed an answer to the petition denying the allegation that primco is not subject_to the unified s_corporation audit and litigation procedures in particular respondent alleges that during the years in issue primco's sole shareholders were the alfred dreyfus goldman revocable_living_trust and the monty h goldman revocable_living_trust collectively referred to hereinafter as the trusts respondent further contends that the trusts are not natural persons within the meaning of sec_301_6241-1t c temporary proced unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure admin regs fed reg date and therefore that primco is not excluded from the unified s_corporation audit and litigation procedures a reply to respondent's answer filed on behalf of primco includes allegations that because revocable trusts are regarded as a nullity for federal_income_tax purposes it is appropriate to conclude that primco's sole shareholders are the two individual grantors of the trusts for purposes of determining whether primco is a small_s_corporation under the governing regulation by order dated date primco was directed to file an amendment to petition identifying primco's tax_matters_person as well as the name and address of the shareholder commencing the case shortly thereafter the court received and filed an amendment to petition which indicates that primco's tax_matters_person and the shareholder commencing the case is alfred d although the reply filed on behalf of primco includes allegations that primco was not owned by the trusts during the years in issue counsel for petitioner subsequently conceded at the hearing of this matter that primco was owned by the trusts during the years in issue the pleadings filed in this case on behalf of primco do not comply with the controlling statutory provisions which generally require that a petition_for_readjustment be filed by the tax_matters_person or a shareholder other than the tax_matters_person see secs and rule c b 93_tc_618 goldman the amendment to petition restates the position that primco is not subject_to the unified s_corporation audit and litigation procedures petitioner subsequently filed a motion to dismiss for lack of jurisdiction consistent with the position outlined above respondent filed an objection to petitioner's motion to dismiss this matter was called for hearing at the court's motions session in washington d c on date counsel for the parties appeared at the hearing and presented argument with respect to petitioner's motion discussion the issue to be decided is whether the unified s_corporation audit and litigation procedures contained in sections apply to primco an s_corporation whose sole shareholders during the years in issue were two grantor trusts if we conclude that the unified procedures do not apply then the fsaa issued to primco is invalid and we must dismiss this case for lack of jurisdiction subchapter_d of chapter of subtitle f was codified by sec_4 of the subchapter_s_revision_act_of_1982 pub l notwithstanding the recitals in the amendment to petition the court ultimately changed the caption of this case to read primco management company alfred dreyfus goldman revocable_living_trust alfred d goldman fiduciary tax_matters_person petitioner v commissioner of internal revenue respondent stat subchapter_d provides that the items of income loss deduction and credit of s_corporations generally will be determined in a unified manner at the corporate level as opposed to the individual shareholder level sec_6241 provides express authority for the secretary to prescribe regulations that create exceptions to the unified s_corporation audit and litigation procedures on date the secretary promulgated sec_301_6241-1t c temporary proced admin regs fed reg date providing an exception to the unified s_corporation audit and litigation procedures for small s_corporations sec_301_6241-1t c temporary proced admin regs is effective for any taxable_year of an s_corporation the due_date of the return for which is on or after date sec_301 1t c i temporary proced admin regs fed reg date the section provides in pertinent part as follows exception for small s corporations-- ii five or fewer shareholders for purposes of this paragraph c an s_corporation shall not include a small_s_corporation a small_s_corporation is defined as an s_corporation with or subchapter_d consisting of sec_6241 through was repealed applicable to tax years beginning after date small_business job protection act of publaw_104_188 sec c 110_stat_1755 fewer shareholders each of whom is a natural_person or an estate the limitation is applied to the number of natural persons and estates that were shareholders at any one time during the taxable_year of the corporation iii special rule the exception provided in paragraph c ii of this section does not apply to an s_corporation for a taxable_year if any shareholder in the corporation during that taxable_year is a pass-through shareholder for purposes of this paragraph c iii a pass-through shareholder is-- a a_trust b a nominee or c other similar pass-through persons through whom other persons have an ownership_interest in the stock of the s_corporation for purposes of the preceding sentence a shareholder's estate shall not be treated as a pass-through shareholder sec_301_6241-1t c ii and iii temporary proced admin regs fed reg date in sum sec_301_6241-1t c temporary proced admin regs provides an exception to the unified_audit and litigation procedures for a small_s_corporation which is defined as an s_corporation with five or fewer shareholders each of whom is a natural_person or an estate however the small_s_corporation exception does not apply for a taxable_year if any shareholder in the corporation during that taxable_year is a pass-through shareholder such as a_trust nominee or similar pass-through person petitioner contends that the special rule set forth in sec_301_6241-1t c iii temporary proced admin regs does not apply in this case because primco's sole shareholders during the years in issue were two grantor trusts petitioner reasons that by virtue of the general attributes of a grantor_trust as well as the particular treatment afforded a grantor_trust as a permitted shareholder of an s_corporation the deemed owners of the trusts should be considered primco's shareholders for purposes of applying sec_301_6241-1t c temporary proced admin regs in this regard petitioner relies primarily upon sec_1361 which provides that a grantor_trust may be a shareholder of an s_corporation and that the deemed owner of the trust will be treated as the shareholder sec_1361 provides in pertinent part c special rules for applying subsection b -- certain trusts permitted as shareholders -- a in general --for purposes of subsection b b the following trusts may be shareholders i a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states b treatment as shareholders --for purposes of subsection b -- i in the case of a_trust described in clause i of subparagraph a the deemed owner shall be treated as the shareholder continued petitioner argues that his position is further supported by sec_301_6109-1 proced admin regs which provides that a grantor_trust is not required to obtain a separate tax identification_number and by sec_1_671-4 income_tax regs which provides that a grantor_trust is not required to file a separate tax_return we begin our analysis with the observation that sec_1361 which provides that a grantor_trust may be a shareholder of an s_corporation and that the deemed owner of such grantor_trust will be treated as the shareholder of the s_corporation expressly states that the provision applies for purposes of sec_1361 which is part of subtitle a significantly sec_1361 makes no reference to its applicability to sec_6241 which is part of subtitle f or the regulations thereunder nor is there any cross-reference in subtitle f to sec_1361 equally important the two provisions are designed to serve two wholly independent purposes on the one hand sec_1361 is a substantive provision of law--its primary purpose is to define the types of trusts that are permitted to be shareholders of an s_corporation in contrast sec_301_6241-1t c temporary proced admin regs is a procedural provision that defines the circumstances continued subpart e of part i of subchapter_j contains the so-called grantor_trust provisions under which an s_corporation will qualify for the small_s_corporation exception to the unified s_corporation audit and litigation procedures considering the independent purposes that sec_1361 and sec_301_6241-1t c temporary proced admin regs are designed to serve and consistent with accepted principles of statutory construction we do not treat sec_1361 as a limitation or qualification on the otherwise plain meaning of sec_301_6241-1t c iii temporary proced admin regs petitioner's reliance on sec_1_671-4 income_tax regs and sec_301_6109-1 proced admin regs is likewise misplaced although these provisions indicate that a grantor_trust generally is not treated as a separate taxable entity for purposes of the federal_income_tax it is clear as discussed above that a grantor_trust to the extent it constitutes a form of pass-through entity is not disregarded with respect to the application of the unified_audit and litigation procedures sec_301_6241-1t c temporary proced admin regs plainly states that the small_s_corporation exception to the unified s_corporation audit and litigation procedures only applies to an s_corporation with five or fewer shareholders each of whom is a natural_person or estate the small_s_corporation exception does not apply to an s_corporation for a taxable_year if any shareholder in the corporation during that taxable_year is a pass-through shareholder ie a_trust nominee or similar pass-through person because primco's sole shareholders during the years in issue were two grantor trusts we hold that primco does not qualify under the small_s_corporation exception to the unified s_corporation audit and litigation procedures sec_301_6241-1t c temporary proced admin regs and therefore that the fsaa issued to primco is valid consequently we shall deny petitioner's motion to dismiss for lack of jurisdiction to reflect the foregoing an order will be issued denying petitioner's motion to dismiss for lack of jurisdiction
